SEAMAN, Circuit Judge
(after stating the facts as above). The specifications of the Perry patent in suit (No. 933,200) disclose and clearly describe a combination of unitary means in a pneumatic pump, whereby water is drawn from the well or other source of supply and delivered directly to faucets for use, thus dispensing with the'pre-existing requirement of a tank or reservoir for storage of the supply. Its 'means were so provided and arranged that the flow of fresh water was entirely governed by the opening and closing of the faucet, thereby starting or stopping the operation of the pump. The efficiency and usefulness of the device are settled facts in the record; and the undisputed evidence establishes the further important fact that no prior pump had appeared in the extensive art of pumping devices which accomplished or was adapted to perform such operation and function, for domestic or analogous uses. Thus the presumption of patentability arising from the patent grant is well fortified by proof of meritorious invention in its “new and useful pneumatic pump” as an entirety. We do not understand this view of the device to be controverted, either in the opinion of the trial court upon which the appellants’ bill for infringement was dismissed, or in the arguments of counsel in support of the decree.
*529The appellee’s pneumatic pump accomplishes identical operations and result, both in direct pumping of water from the well to the faucets and complete faucet control for starting and stopping the flow for use, ;u:d its combination of means therein is plainly analogous to those united in the Perry device. It appears, however, that its structure difl'ers in details from that of the patent in so far as to escape infringement of all claims embraced in the grant, aside from claims 25 and 27 in controversy, so that the various other claims do not require consideraron, and the validity or scope of claims 25 and 27 are the issues presented on this appeal.
The rulings of the trial court were, in substance: (1) That claim 25 is invalid for anticipation by Atkinson’s British patent (No. 9801), issued April 15, 1893; and (2) that two of the elements specified in claim 27 are not contained in appellee’s structure, “and for that reason infringement is avoided.” In the argument for appellee it is contended, not only (hat both of these rulings are well founded, but that claim 25 is not infringed, if its validity be assumed. We believe the ruling against the validity of claim 25 must be predicated entirely on the theory that the claim was too broad on reference to the Atkinson British patent, and not that it was met. thereby in the strict sense of anticipation in the patent law. But whatever may have been the view adopted as to the force of the Atkinson patent, it is obvious that both issues of validity and scope of these claims must hinge on the interpretation of that patent and other prior patents relied upon for support of the decree. The undoubted premises for that inquiry (as above indicated) a.re: (a) That the gist of the Perry invention resides in its unitary means for drawing fresh water from its source to the faucet, together with complete faucet control of the pumping operation; and (b) that: neither of the prior patents shows anticipation thereof for like operation and result. Upon claims 25 and 27, however, the tests to be applied to the prior patent (or patents) are sufficiency of disclosure therein in one and the other of these aspects: (1) To bar the claims, of invention allowed in the combination of means embraced in claim 25; or, if not so barred, (2) to limit both claims to the particular elements specified, without benefit of mechanical equivalents. In reference to both claims, their embodiment of an operative combination is undoubted.
i. Claim 25 of the Perry patent reads:
“In a pneumatic pump, the combination with a source of compressed air, two water chambers having inlet and outlet valves for water, and a reversible air valve adapted to alternately let air into and out of said water chambers, of a motive spring adapted to actuate said air valve by recoil from either end alter compression, and a motor adapted to compress opposite ends alterna i ely and release said motive spring, substantially as herein set forth.”
Atkinson’s British patent of 1893 describes a pump having “special advantages for pumping thick fluids” and “for raising water from deep wells, mines,” etc. Its structure is specified and shown in drawings, and stated in claim 1 as—
“having duplex chambers alternately filled and discharged by the suction and compression of the same body of air, the employment of any automatic valve *530operated by tbe suction of tbe air compresser, so as to be suddenly and completely reversed in tbe manner described.”
Both Atkinson and Perry devices are pneumatic pumps, employing various means in their respective combinations which are common to that type, and their resemblances therein are due, as we believe, to that feature, and do not establish identity of conceptions. Atkinson’s pumping action is continuous in conformity with his object, while the Perry pump has a different conception, for faucet delivery and control, with means adapted to that end neither present in the Atkinson pump, nor adapted to its purpose. For distinctions in structure we believe the following mentions to be sufficient: Atkinson’s device provides for operation through compressed air applied to the cylinders and suction applied to the motor, and is incapable of utilizing the benefits of compressed air for both purposes, while that of Perry has means for applying compressed air to cylinders and motor, and thus obtains a new and needful benefit for his object. The motors differ substantially in structure and operation. Atkinson has neither the “motive spring” of claim 25 “adapted to actuate” the air valve, nor its co-operating means for valve operation. Other differences in co-operative means likewise appear, which are material for their respective conceptions, and we are impressed with no feature of the Atkinson disclosure authorizing the ruling of its anticipation of claim 25, nor do we understand it to involve or advance the conception embraced in that claim. Therefore its validity is upheld.
The further contention of noninfringement of claim 25 rests on two propositions, in substance: (a) That the patentee is limited by the Atkinson disclosure to his “specific element of a reversible air-valve” and “the doctrine of mechanical equivalents cannot be invoked” in his favor “to include other forms of valve mechanism”; and (b) that the appellee escapes infringement through its use of a different form of reversible air-valve, namely, of the well-known “poppet type.” We believe the foregoing definitions of the Perry invention render these twofold propositions untenable, and that it is sufficient to remark that both forms constitute, the “reversible air valve adapted to alternately let air into and out of said water chambers,” and the appellee’s plurality of form (incident to its adoption of the “poppet type”) cannot serve for escape from infringement. We are impressed with no view of the othep prior patents in evidence which calls for discussion.
2. Claim 27 supplements claim 25 with the further elements:
“A retarding device adapted to arrest and release said air-valve during tlie reversal action of said motor, and means whereby tbe motor may positively effect a partial reversal of said air-valve independently of tbe recoil of said motive spring.”
For definitions of these additional elements in the patent specifications and drawings, and applicability thereof to the appellee’s structure, the contentions of appellants’ counsel in the argument are not in accord with the testimony of their expert witness (Mr. Redfield) in respect thereof, and whatever may have been their meaning in the claim, we ar.e not satisfied of certainty therein for support of the charge of infringement.
*531Means must be clearly described in the specifications to be made the subject-matter of a claim, and the above-mentioned references to functions of these additional elements, respectively, are insufficient, as we believe, for their identification with elements employed in the appeh lee’s structure, so that infringement of claim 27 is not established.
The decree of the District Court therefore is reversed, with direction to eater a decree, upholding the validity of claim 25, infringement thereof by the defendant, and for relief accordingly under the bill.